UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6261


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT POPE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cr-00183-JFA-1; 3:13-cv-01370-JFA)


Submitted:   June 19, 2014                 Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Pope, Appellant Pro Se.        Julius Ness Richardson,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert       Pope     seeks       to    appeal    the    district       court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying his Fed. R. Civ. P. 59(e) motion to alter or amend that

judgment.        The     orders    are     not      appealable      unless    a     circuit

justice    or    judge    issues    a     certificate        of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable    jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.    Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Pope has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense    with        oral    argument        because      the    facts     and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3